Citation Nr: 9928416	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1996, for the payment of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1987.  He died on January [redacted] 1994, and the appellant 
is his widow.

By rating decision of November 1996, the RO granted service 
connection for the cause of the veteran's death and awarded 
DIC benefits to the appellant.  38 U.S.C.A. § 1310 (West 
1991).  The payment of DIC benefits was made effective 
October 1, 1996.  The appellant was notified of the award by 
letter dated in February 1997.  She appealed for an effective 
date prior to October 1, 1996, and requested an RO hearing.  
The appellant appeared for a hearing at the RO before a local 
hearing officer in May 1998.  The RO continued the denial of 
her claim as reflected in a May 1998 supplemental statement 
of the case (SSOC).


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1994.

2.  By a December 1994 rating decision, service connection 
for the cause of the veteran's death was denied; the 
appellant was notified of the adverse decision, but did not 
appeal.

3.  An informal claim of entitlement to service connection 
for the cause of the veteran's death was received from the 
appellant on September 12, 1996; a formal claim was received 
thereafter.


CONCLUSION OF LAW

An effective date prior to October 1, 1996, for the payment 
of DIC benefits, is not warranted.  38 U.S.C.A. §§ 1310, 
1311, 5101, 5110, 5111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.5, 3.31, 3.152, 3.155, 3.400, 3.402 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to the effective date of an 
award of DIC is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. § 3.400 
(to the same effect).  An exception to that rule applies, 
however, when DIC is awarded pursuant to an application 
received within one year from the date of the veteran's 
death.  In that situation, the effective date of the award is 
made retroactive to "the first day of the month in which the 
death occurred."  38 U.S.C.A. § 5110(d)(1) (West 1991); 
38 C.F.R. § 3.400(c)(2).  

In the present case, the record shows that the veteran died 
on January [redacted] 1994.  The appellant submitted an application 
for burial benefits in February 1994.  By letter to the 
appellant in May 1994, the RO requested a copy of the 
veteran's death certificate.  The RO indicated that it 
intended to develop the issue of entitlement to service 
connection for the cause of the veteran's death, and the 
appellant was thereafter asked to assist in the development 
of the evidentiary record.

The death certificate provided by the state of New Jersey 
indicated that the veteran was dead on arrival (DOA) at the 
Community Medical Center in Dover Township, but it did not 
identify a cause of death.  A May 1994 statement from the 
appellant indicated that the veteran had died from a heart 
attack, but that New Jersey no longer required that the cause 
of death be included on the death certificate.  No evidence 
was submitted by the appellant in support of her assertion 
that the veteran had died of a heart attack.  By rating 
decision of December 1994, the RO denied service connection 
for the cause of the veteran's death.  Notice of the denial 
was sent to the appellant on December 15, 1994, but she did 
not appeal.  38 C.F.R. §§ 19.129, 19.192 (1994) (an appeal is 
initiated by filing a notice of disagreement within one year 
following notice of the adverse determination).

Thereafter, in September 1996, the appellant submitted an 
informal claim for DIC benefits; a formal claim was signed in 
November 1996.  A pathology report was received from the 
Community Medical Center identifying the cause of the 
veteran's death as arteriosclerotic occlusion of the left 
coronary artery associated with a severe degree of 
arteriosclerotic heart disease.  (At the time of his death, 
the veteran was service-connected for hypertension.)  By a 
decision entered in November 1996, VA granted the claim for 
DIC, with payments effective October 1, 1996.

At her RO hearing in May 1998, the appellant testified that, 
when she received the notice of the December 1994 rating 
decision denying DIC benefits, she accepted the decision and 
did not pursue an appeal.  Subsequently, after consulting a 
friend, the appellant decided to initiate a claim for DIC 
benefits in September 1996.  She indicated that she did not 
believe she should be held responsible for the fact that the 
veteran's death certificate did not list his cause of death.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to an effective date prior to October 1, 
1996, for the payment of DIC benefits.  As noted above, the 
general rule with regard to the assignment of an effective 
date for such an award is that the effective date can be no 
earlier than the date of the receipt of the application, 
unless an application is filed within one year of the 
veteran's death.  However, the salient point to be made in 
this case is that the appellant did not appeal the December 
1994 denial of DIC benefits.  Additionally, no claim was 
thereafter filed until September 1996.  This sequence is 
significant because the effective date of an award of 
benefits on account of a claim reopened after final 
adjudication shall be no earlier than the date of receipt of 
the application to reopen.  38 U.S.C.A. § 5110(a).  Against 
this background, the effective date must be based on the date 
of the receipt of the application to reopen the previously 
denied claim.  Id.  As such, entitlement to an effective date 
prior to October 1, 1996, for the payment of DIC benefits is 
not warranted.

The law provides that actual payment of VA monetary benefits 
may not commence until the first day of the calendar month 
following the month in which the award becomes effective.  
38 U.S.C.A. § 5111(a) (West 1991).  Consequently, although 
the appellant's claim was received on September 12, 1996, the 
payment of benefits may not be made effective until October 
1, 1996.


ORDER

Entitlement to an effective date prior to October 1, 1996, 
for the award of DIC benefits, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

